PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/381,357
Filing Date: 16 Dec 2016
Appellant(s): Hanko et al.



__________________
Christopher R. Powers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (DE 3702501) in view of Sovrano (US 2005/0133369) and Wilke (US 2011/0308946).
As to claim 1, Buehler teaches a method for producing a reference electrode, comprising: introducing a pressurizing the internal space of a reference electrode, the reference electrode including an outer wall at least partially defining an internal space, wherein the internal space (32) contains a reference electrolyte to a specified height within the internal space [Page 4, Fig 1]; the outer wall includes a first opening (26) configured to enable contact between electrolytic contact between the reference electrolyte and the an outside medium [Fig 1, Page 5,6] applying a defined overpressure to the internal space of the reference electrode via a second opening (36) in the outer wall of the reference electrode (18), the second opening disposed above the specified height and in communication with the internal space [Fig 1, Page 5]; and closing the second opening when the internal space is at the defined overpressure [Page 5].  
Buehler does not explicitly state that the overpressure is applied by placing the reference electrode in a pressure chamber. 
Sovrano teaches a process for producing a reference electrode [Abstract] wherein the reference electrode is pressurized by being placed in a pressurization chamber as this allows for 
Buehler does not explicitly state that the opening (36) in the outer wall of the reference electrode is closed by supplying energy selectively. Buehler teaches wherein the opening in the outer wall of the reference electrode is generated or closed by thermal fusion or melt-sealing [Page 5] but does not state that the melting caused by laser irradiation or flame.
Sovrano teaches a process for producing a reference electrode [Abstract] and notes that in processes like that of Buehler [0009, 0024] the feeds and orifices can be closed by melting to seal the reference electrode [0039, 0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and closed the opening by supplying energy selectively, as suggested by Sovrano, the feeds and orifices can be closed by melting to seal the reference electrode. 
Wilke teaches a method of making an electrode [Abstract] wherein a bore is manufactured in the glass wall by ablation, which is laser irradiation [0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and performed the melting by laser irradiation, as suggested by Wilke, as laser irradiation had proven successful at forming an opening in glass material for electrode applications.  
As to claim 2, Buehler teaches that the opening (36) in the outer wall of the reference electrode is opened by supplying energy selectively [Page 5]. 
As to claim 5, Buehler teaches that the opening is closed after pressurization is completed [Page 5], but does not explicitly state after closing the opening, venting or reducing the applied to the pressurization chamber to a pressure prevailing in the surroundings of the pressurization chamber.
Sovrano teaches a process for producing a reference electrode [Abstract] wherein the reference electrode is pressurized by being placed in a pressurization chamber as this allows for .  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler (DE 3702501) in view of Sovrano (US 2005/0133369) and Wilke (US 2011/0308946), as applied to claims 1, 2, 5 above, and in further view of Ozbaysal (US 2014/0209576).
As to claim 16, the combination of Buehler, Sovrano, Wilke teach the sealing is through laser radiation as explained above. Buehler does not explicitly state laser radiation is generated by a laser arranged outside the pressurization chamber, and wherein at least one portion of the pressurization chamber is of a material that is transparent to the laser radiation generated by the laser.
Ozbaysal teaches a pressure chamber with a transparent section for laser irradiation to pass through in order to weld an object inside the chamber as this method prevents cracks in the welded object [Abstract, 0011-14, 0028, Fig 1,3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and utilized a laser outside of the pressurization chamber with a radiation transparent window, as suggested by Ozbaysal, in order to avoid cracks within the welded part. 
As to claim 17, the combination of Buehler, Sovrano, Wilke teach the sealing is through laser radiation as explained above. Buehler does not explicitly state the laser radiation is generated by a laser arranged inside the pressurization chamber.  
Ozbaysal teaches a pressure chamber with an interior laser irradiation in order to weld an object inside the chamber as this method prevents cracks in the welded object [Abstract, 0011-14, 0032, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and utilized an interior 
As to claim 18, Buehler teaches a method for producing a reference electrode, comprising: introducing a pressurizing the internal space of a reference electrode, the reference electrode including an outer wall at least partially defining an internal space, wherein the internal space (32) contains a reference electrolyte to a specified height within the internal space [Page 4, Fig 1]; the outer wall includes a first opening (26) configured to enable contact between electrolytic contact between the reference electrolyte and the an outside medium [Fig 1, Page 5,6] applying a defined overpressure to the internal space of the reference electrode via a second opening (36) in the outer wall of the reference electrode (18), the second opening disposed above the specified height and in communication with the internal space [Fig 1, Page 5]; and closing the second opening when the internal space is at the defined overpressure [Page 5]. 
Buehler does not explicitly state that the overpressure is applied by placing the reference electrode in a pressure chamber. 
Sovrano teaches a process for producing a reference electrode [Abstract] wherein the reference electrode is pressurized by being placed in a pressurization chamber as this allows for parallel processing and allows for feed lines to be done away with [Fig 2,3, 0021, 0024 0031-0033, 0044, 0045, 0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and included the reference electrode is pressurized by being placed in a pressurization chamber, as suggested by Sovrano, as this allows for parallel processing and allows for feed lines to be done away with. 
Buehler does not explicitly state that the opening (36) in the outer wall of the reference electrode is closed by supplying energy selectively. Buehler teaches wherein the opening in the outer wall of the reference electrode is generated or closed by thermal fusion or melt-sealing [Page 5] but does not state that the melting caused by laser irradiation or flame from outside the pressure chamber. Buehler teaches that the orifice is closed outside of a pressurization chamber by crimping [page 5].
Sovrano teaches a process for producing a reference electrode [Abstract] and notes that in processes like that of Buehler [0009, 0024] the feeds and orifices can be closed by melting to seal the reference electrode [0039, 0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and closed the opening by supplying energy selectively, as suggested by Sovrano, the feeds and orifices can be closed by melting to seal the reference electrode. 
Wilke teaches a method of making an electrode [Abstract] wherein a bore is manufactured in the glass wall by ablation, which is laser irradiation that does not occur in a pressurization chamber[0021]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and performed the melting by laser irradiation, as suggested by Wilke, as laser irradiation had proven successful at forming an opening in glass material for electrode applications.  
Ozbaysal teaches a pressure chamber with a transparent section for laser irradiation to pass through in order to weld an object inside the chamber as this method prevents cracks in the welded object [Abstract, 0011-14, 0028, Fig 1,3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Buehler and utilized a laser outside of the pressurization chamber with a radiation transparent window, as suggested by Ozbaysal, in order to avoid cracks within the welded part. 
(2) Response to Argument
Appellant argues that Buehler does not teach forming the opening by supplying energy selectively and melt sealing 
The examiner notes that forming the second opening by supplying energy selectively is in claim 2, and irrelevant to claim 1. Regarding melt sealing, Buehler explicitly says the melting results in a “gas-tight connection”, i.e. a melt seal between the wall and the capillary [Page 4 paragraph 2]. Buehler also states the energy supply is selective by “melting in the wall of the housing at the melting point” (36) [Page 5, Fig 1]. The combination with Sovrano teaches the closing of the 2nd opening by melt sealing as explained below. 
Appellant alleges that Buehler’s closing the capillary would not constitute closing the opening in the wall, the combination of Buehler and Sovrano would not suggest melt sealing the 2nd opening, and would suggest melting the capillary.
Appellant misunderstands what the examiner is suggesting by the combination of references. Buehler discloses a first orifice (26) configured to enable electrolytic contact between the reference electrolyte and a medium outside the internal volume as well as forming a 2nd opening (36) [Fig 1, Page 5, 6] through selective melting as discussed above. The capillary of Buehler would be eliminated as Sovrano explicitly states that the pressure chamber technique is to eliminate feed lines and capillaries, and explicitly notes that this is an improvement from Buehler’s method by allowing for simultaneous pressurization of multiple parts [0009, 0018, 0024, Fig 2, 3]. Appellant alleges that Sovrano discloses sealing the diaphragm and not the 2nd opening, but neglects that Sovrano’s diaphragm is a porous material and would itself constitute an opening [0030] that is closed by fusion i.e. melt sealing [0039]. Since one opening is closed by melt sealing in Sovrano, one of ordinary skill in the art would apply Sovrano’s melt sealing to both orifices of Buehler particularly since Sovrano suggested. Furthermore, while Sovrano’s electrode “preferably” does not have additional orifices [0033], Sovrano teaches that these orifices are to be sealed through melt sealing: “Orifice or feed also refers to a feed which has become sealed reversibly or irreversibly, through which it was possible to apply pressure and which had been sealed, for example by melting, after the pressurization” [0040]. Hence, Sovrano clearly demonstrates a non-preferred embodiment in which additional openings are closed through melt sealing. The examiner notes that patents are relevant as prior art for all that they contain not just what the patentee regards as their specific invention, this is to include non-preferred embodiments, see MPEP 2123 I and II. As such, the combination of Buehler and Sovrano would clearly suggest eliminating the capillary of Buehler and melt sealing the 2nd opening left behind. 
Appellant’s argues Wilke does not disclose opening and closing an orifice with the laser and that this bore would not correspond to the second opening.
Appellant is using a piece meal analysis; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Buehler discloses forming a second opening (36) by selective melting [Fig 1, Page 4 paragraph 2, Page 5]. Buehler in combination with Sovrano teaches sealing the orifices with melt sealing as discussed above. Thus, Wilke is only relied upon as teaching the energy source utilized in the opening and closing the orifice as previously taught by Buehler and Sovrano as explained above is a laser. Applicant has presented no arguments as to why a laser would not be suitable for this purpose. 
Appellant argues that Ozbaysal is non-analogous art. 
In response to appellant’s argument that Ozbaysal is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Ozbaysal was reasonably pertinent to the particular problem with which the applicant was concerned: directing a laser to a part within a pressure chamber. While Ozbaysal is directed to a different product, it is concerned with welding, a similar process to melt sealing, parts inside a pressure chamber in order to prevent cracks, which would be pertinent to one of ordinary skill in the art as cracks would prevent proper melt sealing [Abstract, 0011-14, 0028, Fig 1,3]. Furthermore, a larger chamber would be required to accommodate a laser inside the chamber, which would increase costs and occupy space that could be used to pressurize multiple products at the same time as discussed above in regards to Sovrano. Moreover, placing the laser outside the pressure chamber as opposed to within it is a mere rearrangement of part, generally recognized to be obvious, see MPEP 2144.04 VI C 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742    
/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.